COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00218-CV


MAPP CONSTRUCTION, LLC                                              APPELLANT

                                         V.

BUILDERS FIRSTSOURCE–TEXAS                                            APPELLEE
GROUP, LP
                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-007164-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Agreed Voluntary Dismissal Motion.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: November 23, 2016




      1
       See Tex. R. App. P. 47.4.